.Simmons, C. J.
Equity will not interfere to restrain a trespass, when the trespasser is solvent, and the injury is not irreparable in damages, and the petition does not allege the existence of any other circumstances which render .such relief necessary or proper. In the present case the petition set out the nature and extent of the injury and the amount of the damages, and the evidence showed that the injury could be readily, adequately, and completely compensated in money. Judgment reversed.-

All the Justices concur.